Citation Nr: 0704901	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability, to include being secondary to service-connected 
leg disabilities.

2.  Entitlement to service connection for a disability of the 
cervical segment of the spine, to include being secondary to 
service-connected leg disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from July 1959 to 
April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran was notified of this action and 
he has appealed to the Board for review.  The veteran 
proffered testimony before the undersigned Veterans Law Judge 
via a videoconference hearing in June 2006.  A transcript of 
that hearing was produced and has been included in the claims 
folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a military Physical Evaluation Board 
(PEB) during service as result of an internal derangement of 
the left knee.  Following the PEB, he was discharged.  He 
applied for VA compensation benefits for a left knee 
disability.  Service connection was granted in October 1964.  
Twenty-seven years later, in 1991, he began to complain about 
pain in his hip and not being able to walk properly.  He did 
not voice complaints about his lower back or neck.  It was 
not until 2002 that he complains of "sciatica" in the neck 
and lower back.  Service connection is subsequently granted 
for a right knee disability secondary to the service-
connected left knee disorder.  

Following the submission of his claim, the veteran underwent 
a VA examination in February 2004.  Upon completion of that 
exam, the doctor opined that the veteran's lower back 
disability was "plausibly related" to a fall in service and 
to his service-connected knee disability due to altered 
biomechanics.  A different doctor opined, in April 2004, that 
neither the veteran's neck nor his lower back was related to 
his service-connected knee disorders.  

The RO has denied the veteran's claim and he has appealed to 
the Board for review.  The Board finds that with respect to 
the issues now before it there are two defects that must be 
addressed before further appellate review occurs.  First, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), the RO issued VCAA letters concerning 
both disabilities.  However, while the issue of service 
connection was discussed in the letters, those same letters 
did not address secondary service connection.  That is, these 
letters did not discuss what the evidence must show to 
support a claim for compensation based upon an additional 
disability that was caused or aggravated by a service-
connected disability as is required.  Because the RO has not 
informed the veteran of how to properly substantiate his 
claim for service connection for disabilities of the lumbar 
and cervical segments of the spine, to include secondary 
service connection, the VA has not met its burden in 
assisting the veteran with respect to these issues, and the 
claim must be returned so that this defect may be remedied.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  As reported above, two doctors have 
given conflicting opinions concerning the veteran's lower 
back disability.  Moreover, the first doctor did not address 
the veteran's claimed neck disorder.  Because the medical 
evidence, on its face, appears to be inconclusive and 
speculative, it the Board opinion that thorough and 
contemporaneous medical examinations which take into account 
the records of prior medical treatment, along with the 
veteran's records, should be accomplished so that the 
disability evaluation will be a fully informed one in regards 
to the appellant's claim.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b)(1) (2006), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), as well as VAOPBCPREC 7-2004 and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), are fully complied with 
and satisfied as to the issues on appeal.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.  The RO/AMC must inform the 
claimant of the requirements involved 
with his claims secondary to a service-
connected disability.  

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2005 for the disabilities at issue before 
the Board, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2006).

3.  The RO should arrange for the veteran 
to undergo an orthopedic examination of 
his cervical and lumbar segments of the 
spine.  This examination should be 
accomplished so that a determination may 
be made as to the etiology of any neck 
and lower back disabilities and so a 
complete examination of the whole spine 
is obtained.  The examination may not be 
accomplished by the VA doctor who 
examined the veteran in February 2004 nor 
the VA doctor who examined the veteran in 
April 2004.  

The claims file must be furnished to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests, including x-rays of the 
spine should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.

a.  Based on a review of the claims file 
and the examination findings, the 
appropriate examiner should indicate 
whether it is at least as likely as not 
that any found lower back was caused or 
aggravated by the veteran's service-
connected right and/or left knee 
disorders.  The examiner should provide a 
complete rationale for all conclusions 
reached.

b.  Based on a review of the claims file 
and the examination findings, the 
appropriate examiner should indicate 
whether it is at least as likely as not 
that any found lower back was incurred in 
or the result of the veteran's military 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  The examiner must 
discuss the medical opinions given in 
February 2004 and in April 2004.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

After the above requested action has been completed, the 
RO/AMC should readjudicate the appellant's claims.  If the 
benefits sought on appeal remain denied, a supplemental 
statement of the case should be furnished to the appellant, 
and he should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  No action is 
required of the veteran until he is contacted by the RO.  The 
purpose of this REMAND is to ensure due process and to obtain 
additional clarifying medical evidence.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



